—Order, Supreme Court, New York County (Beatrice Shainswit, J.), entered on or about June 6, 1996, which, inter alia, dismissed the first cause of action sounding in breach of contract seeking recovery of finder’s fees, unanimously modified, on the law, to the extent of reinstating that cause of action except insofar as it seeks punitive damages, and otherwise affirmed, without costs.
Issues of material fact remain as to whether plaintiff’s disclosure to defendant of information about an acquisition candidate invoked an obligation by defendant to pay a finder’s fee to plaintiff under the agreement between these parties. The record is unclear as to whether the acquisition candidate had a confidential relationship with another intermediary and/or whether defendant, when it informed plaintiff that it already *101had been informed of the potential acquisition, invoked one of the exceptions under the parties’ agreement, and related notice requirements, whereby no finder’s fee would be paid to plaintiff.
The IAS Court’s disposition of the remaining issues was proper. As plaintiff effectively concedes on appeal, no basis has been set forth for recovery of punitive damages under the first cause of action. Concur—Ellerin, J. P., Williams, Tom and Mazzarelli, JJ.